DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to applicant’s amendment of claims 1, 6 and 10. Claim 11 is cancelled. Claims 1-10 are pending in this application.  
Withdrawn Rejections
The AIA  35 U.S.C. § 112 rejection of claims 1-10 as being directed to antecedent subject matter, made of record on page 3, paragraph 4 of the office action mailed 24 March 2022 has been withdrawn due to Applicant's amendments in the response filed 08 June 2022. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marlier et al. (US 2017/0174008 A1, English translation for FR 3017075 A1 – of record), in view of Cohen et al. (EP 0987128 A2 – of record), in view of Gervais et al. (US 2014/0332132 A1 – of record), in view of Gayton et al. (US 2018/0178587 A1, English translation for FR 3036652 A1 – of record), in view of Bardin et al. (WO 2016/188956 A1).
Regarding claims 1, 10, Marlier discloses a heavy goods vehicle tire, see [0003]. The tire is configured to include the structure of: a crown portion being covered radially on the outside by a tread 1 having a total thickness of material to be worn which determines a wear limit PMU, and having a tread surface for making contact with a roadway, see [0005], this tread comprising at least two main grooves 2 – (construed as two cut-outs) of generally circumferential orientation, the two circumferential main grooves which are spaced farthest from one another axially delimiting in the tread a middle region M – (construed as a central region) and two edge regions B, the central region having a width Lm of at least equal to 45% and at most 70% of the total width W of the tread which meets the claimed “of between 35% and 70% of the total width W of the tread”.
The tire is further configured such that: in the middle region M of the tread radially surmounting the crown reinforcement and delimited axially by the axially outermost cut-outs, a volume void ratio – (construed as a cavity ratio per unit volume) as new is defined between the tread surface and a surface parallel to the tread surface and passing through the innermost points of the cut-outs, this volume void ratio being at most equal to 3% which meets the claimed not more than 10% and not more than 6%; and in the middle region of the tread the cavity ratio as new and over any surface to a depth equal to at least 50% of the thickness to be worn is not more than 10%, as depicted in Figs. 2, 4.
The tire is further configured such that: circumferential cut-outs 51, 52 formed in the central region of the tread, the further circumferential cut-outs 51, 52 each having exclusively a radially outward extending opening toward the tread surface, the radially outward extending opening comprising a circumferential incision 41, 7 that opens, as new, in the tread surface.
Marlier does not explicitly disclose the tire structure of beads, sidewalls, crown, carcass reinforcement or crown reinforcement working belt layers; or the tread comprises multiple composition layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the extremely common tire structure of:
 Beads designed to make contact with a mounting rim; a carcass reinforcement anchored in the beads and extending into the sidewalls and into the crown portion; a crown reinforcement radially outside the carcass reinforcement and comprising at least two working layers whose reinforcing elements are orientated parallel to one another in the same layer; and a central portion of the tread radially surmounts the crown reinforcement. And have reinforcing elements being cords consisting of UHT-grade threads, that is to say threads having a mechanical breaking strength R satisfying the following relation: R ≥ 4180 - 2130xD, where R is expressed in MegaPascals (MPa) and D is the diameter of the thread expressed in millimeters.
And since Cohen discloses a tire and tread pattern offering a lighter weight tire with higher corrosion propagation resistance and more rivet leading to improved tire performance, see [0008] - [0009]. The tire being configured such that beads 16, 18 are designed to make contact with a mounting rim, see [0025]; a carcass reinforcement 12 anchored in the beads and extending into the sidewalls 24 and into the crown portion, FIG. 2; a belt structure 26 – (construed as a crown reinforcement) radially outside the carcass reinforcement and comprising at least two working layers whose reinforcing elements are orientated parallel to one another in the same layer; and a central portion of the tread radially surmounts the crown reinforcement, see [0014], [0026], FIG. 2. And further to have the belt structure comprise cords which have an ultra-tensile strength ((construed as mechanical strength at break “R”) in (MPa)) of at least 4000 MPa [0026]. Where ultra-tensile strength is defined as a carbon steel with a tensile strength of (-2000 x D) + 4400 MPa, [0014]. And for a filament diameter of 0.20 mm, the tensile strength is equal to at least 4000 MPa [0026]. The examiner notes that for the same filament diameter of 0.20 mm and claimed inequality of 4180-2130(D) gives a strength value R ≥ 3754 MPa, which is clearly meet by the inequality of Cohen. 
Therefore, as the tensile strength inequality (4400-2000D) of Cohen is substantially similar to the claimed mechanical strength inequality (4180-2130D); the difference in coefficients is considered to be well within the skill level of an ordinary artisan. That is, the coefficients of the inequality are readily obtained experimentally, and Cohen provides the requisite stoichiometry to (draw material out to a tensile strength of 4000 MPa), [0028]. Thus, a clear advantage is gained in providing Marlier’s tire with cord material to include threads such that at least one thread of the cord exhibits an ultra-tensile mechanical strength at break R expressed in MPa such that R ≥ 4180 - 2130xD, with D being the diameter of the thread expressed in mm. Cohen discloses such a configuration provides a tire tread reinforcement belt layer with cord material which produces stronger and lighter reinforcement layers, thereby reducing the cost of the tire [0033].
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the common tire composition of:
At least two layers of material superimposed in the radial direction, namely a first layer and a second layer, the first layer being radially nearer to the crown reinforcement than the second layer, the material forming the first layer being chosen to have a breaking elongation of more than 600% at a temperature of 60°C.
Since Gervais discloses a tire and tread pattern which allows for running longer distances before re-treading needs to be considered, see [0029]. The tire being configured to have the tread be formed of at least two layers of material superimposed in the radial direction, of a first layer 261 or outermost layer – (construed as a second layer) and a second layer 262 of inner layer – (construed as a first layer), the second layer 262 being radially nearer to the working layers 25 – (construed as a crown reinforcement) than the first layer 261, see FIG. 2; and the second layer material has a breaking elongation of more than 600% at a temperature of 60°C, see abstract. 
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the extremely common tire structure of:
Each of the at least two circumferential cutouts form undulating grooves such that none of the at least two circumferential cutouts opens continuously on the tread surface in the new state, each undulating groove extending in the circumferential direction and comprising a plurality of portions opening on the tread surface as new, such that for any given axial cross-sectional line, less than all of the undulating grooves will have portion opening on the tread; and providing at least one further circumferential cut-out in the central region forms, when new, an undulating groove such that none of the at least two circumferential cut-outs, nor the at least one further circumferential cut-out opens continuously on the tread surface in the new state.
Gayton discloses a tire suitable for providing tread patterns whose performance in terms of the drainage of water present in wet weather on the roadway is rendered more lasting, and having improved performance in terms of wear rate, see [0002]. 
[AltContent: textbox (Not all of the undulating grooves have portions which open on the tread surface)][AltContent: connector][AltContent: textbox (Undulating grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The tread pattern being configured to have at least two circumferential cutouts form undulating grooves such that none of the at least two circumferential cutouts opens continuously on the tread surface in the new state, each undulating groove extending in the circumferential direction and comprising a plurality of portions opening on the tread surface as new, such that for any given axial cross-sectional line, less than all of the undulating grooves will have a portion opening on the tread. Gayton further discloses the use of such undulating grooves makes it is possible to obtain better control over the movements of material when moulding the tread between the undulating groove and the main groove and by virtue of that it becomes possible to limit the uneven wear generated by quantities of material not uniformly distributed notably in the thickness direction of the tread, see [0045].
And Bardin discloses a tire for heavy goods. The tire includes a tread pattern having an undulating groove 2 – (construed as the at least one further circumferential cut-out). The groove 2 formed such that when new, the undulating groove does not open continuously on the tread surface in the new state, see Figs 2-3.
Regarding claims 2-9, modified Marlier discloses the tread comprises at least two different materials, with a first layer 261 of filled elastomeric compound, constituting the radially outer part of the tread – (construed as the second or outer layer), having a macro-dispersion score Z higher than 80 and a maximum tan(δ) value, denoted tan(δ)max, lower than 0.130, see Gervais [0030], [0055]; the radially inner second 262 elastomeric compound – (construed as the first or inner layer) of the tread which has a higher elongation at break, allows greater distance to be covered before re-treading is necessary than can be achieved with more usual tires, see Gervais [0056] - (corresponds to the claimed breaking elongation of the second layer forming the radially outer portion of the tread is less than that of the first, radially inner layer); the energy at break of the second layer 262 of elastomeric compound – (construed as the first or inner layer) is higher than that of the first layer 261 of filled elastomeric compound – (construed as the second or outer layer) that constitutes the radially outer part of the tread, see Gervais  [0059] - (corresponds to the claimed breaking energy of the first layer is greater than that of the second layer); the ratio of the volume of the layer of the second or inner layer 262 elastomeric compound – (construed as the first or inner layer) to the sum of the volumes of the first 261 and second 262 elastomeric compounds – (construed as the sum of the volumes of the second or outer layer and first or inner layer elastomeric compounds) is comprised between 25 and 70%, see Gervais [0060] - (corresponds to the claimed ratio of the volume of the first, innermost layer to the sum of the volumes of the first and second layers of the tread is between 25% and 70%); the profile of the second layer or inner layer 262 – (construed as the first layer) seen in a sectional plane containing the axis of rotation of the tire is appropriate for this first layer to appear in a uniform way over at least the whole width of the central portion of the tread after partial wear of the tread, see Gervais FIG. 1; the ratio between the thickness of the second layer 262 – (construed as the first or inner layer) of the tread, measured on a meridian cross section of the tire in the radial direction at the axial end of the radially outermost working layer 253, and the sum of the thicknesses of the second 262 and first 261 layers – (construed as the sum of the thicknesses of the first or inner layer and second or outer layer elastomeric compounds, respectively) of the tread is between 15% and 50%, see Gervais [0062], FIG. 1; a third 263 or innermost layer – (construed as an intermediate layer) is interleaved radially between the tread and the working crown layers 25 – (construed as a crown reinforcement), the material forming this intermediate layer being chosen to have a value of tan(δ)max of not more than 0.100, see Gervais [0063], FIG. 1; the third 263 or innermost layer – (construed as the intermediate layer) has a loss of not more than 20% at 60°C, see Gervais [0064].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749